     Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


KAYLA RUSH, individually and as              §                        PLAINTIFF
Daughter and Next Friend of Cindy M.         §
Arnold                                       §
                                             §
v.                                           §             1:19-cv-946-HSO-RPM
                                             §
                                             §
JACKSON COUNTY, by and through               §                    DEFENDANTS
its Board of Supervisors, d/b/a Jackson      §
County Adult Detention Center, et al.        §


 MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT MIKE
       EZELL’S MOTION [106] FOR SUMMARY JUDGMENT

      BEFORE THE COURT is Defendant Mike Ezell’s Motion [106] for Summary

Judgment. After due consideration of the Motion, the record, and relevant legal

authority, the Court finds that Defendant Mike Ezell’s Motion [106] for Summary

Judgment should be granted and Plaintiff Kayla Rush’s claims against Defendant

Mike Ezell should be dismissed with prejudice.

                     I. FACTS AND PROCEDURAL HISTORY

      Plaintiff Kayla Rush (“Plaintiff” or “Rush”), as the daughter and wrongful

death beneficiary of Cindy Arnold (“Arnold”), initiated this suit on September 6,

2019, advancing four causes of action under 42 U.S.C. § 1983 against ten

Defendants, including Defendant Mike Ezell (“Ezell”), the Sheriff of Jackson

County, Mississippi. Compl. [1]. Plaintiff filed a First Amended Complaint [29] on

February 10, 2020, naming three additional Defendants (collectively “Defendants”).
    Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 2 of 13




1st Am. Compl. [29]. The First Amended Complaint alleges that on September 8,

2018, Arnold, who was a Type 1 diabetic, was taken into custody by the Jackson

County Sheriff’s Office for violating a protective order and was detained at the

Jackson County Adult Detention Center (“JCADC”), in Pascagoula, Mississippi,

where she was later pronounced deceased on September 10, 2018, as a result of

Defendants’ alleged failure to provide medical assistance. See id. at 10-17. With

respect to Ezell, the First Amended Complaint alleges that as the Sheriff of Jackson

County he “is responsible for the policies, practices, and customs of the Jackson

County Sheriff’s Department and the [JCADC], as well as the hiring, training,

control, supervision, and discipline of its deputies.” Id. at 6. Plaintiff further alleges

that Ezell, along with Jackson County, failed “to implement and/or enforce” policies

related to the provision of medical treatment to inmates at the JCADC, and failed to

supervise and control the officers and medical personnel at the JCADC. Id. at 18-21.

      Ezell now moves for summary judgment on grounds that Plaintiff has not

adduced sufficient evidence to raise a genuine issue of material fact as to whether

Ezell violated Arnold’s constitutional rights. Mem. [107] at 8. He also maintains

that even if the Court found that Ezell violated a clearly established right that he is

entitled to qualified immunity. Id. at 10. Plaintiff responds by offering evidence of

purported jail policy violations and the lack of a policy for providing uncooperative

inmates with medical care. Mem. [127] at 14-17. She argues that this evidence

creates a genuine issue of material fact as to whether Ezell violated clearly

established law. Id. at 17.



                                            2
     Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 3 of 13




                                   II. DISCUSSION

A.    Relevant legal standards

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Westfall v.

Luna, 903 F.3d 534, 546 (5th Cir. 2018). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air. Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc). “An issue is material if its resolution could affect the outcome

of the action.” Daniels v. City of Arlington, Tex., 246 F.3d 500, 502 (5th Cir. 2001). A

good faith assertion of a qualified immunity defense alters the usual summary

judgment burden of proof, Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010)

(citing Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir. 2005)), and the plaintiff

bears the burden of “establishing a genuine fact issue as to whether the official’s

allegedly wrongful conduct violated clearly established law . . . but all inferences are

drawn in his favor,” id.

      “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments about open legal questions.” Ashcroft v. al-

Kidd, 563 U.S. 731, 743 (2011). The qualified immunity analysis has two prongs: (1)

“whether an official’s conduct violated a constitutional right of the plaintiff,” and (2)




                                            3
    Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 4 of 13




“whether the right was clearly established at the time of the violation.” Brown, 623

F.3d at 253.

      The United States Court of Appeals for the Fifth Circuit has explained that

the second prong of the qualified immunity analysis encompasses “two separate

inquiries: whether the allegedly violated constitutional rights were clearly

established at the time of the incident; and, if so, whether the conduct of the

defendant was objectively unreasonable in the light of that clearly established law.”

Hare v. City of Corinth, Miss., 135 F.3d 320, 326 (5th Cir. 1998). A right is clearly

established if every “reasonable officer would understand that what [she] is doing

violates that right.” Baldwin, 964 F.3d at 326 (quoting Anderson v. Creighton, 483

U.S. 635, 640 (1987)).

      The Fourteenth Amendment to the United States Constitution affords

pretrial detainees the right to receive medical care. Baldwin v. Dorsey, 964 F.3d

320, 326 (5th Cir. 2020). In order to prove a violation of this right a plaintiff must

show deliberate indifference to the pretrial detainee’s serious medical needs.

Domino v. Tex. Dept. of Crim. Just., 239 F.3d 752, 754 (5th Cir. 2001). An official is

deliberately indifferent when he is “aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Hyatt v. Thomas, 843 F.3d 172, 177 (5th Cir. 2016) (quoting Farmer v.

Brennan, 511 U.S. 825, 837 (1994)). However, when an official’s actions and

decisions “are merely inept, erroneous, ineffective, or negligent,” they do not rise to




                                           4
    Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 5 of 13




level of deliberate indifference. Alton v. Texas A & M Univ., 168 F.3d 196, 201 (5th

Cir. 1999).

       Under § 1983, a supervisory official cannot be held vicariously liable for the

actions of his subordinates. Thompson v. Upshur Cnty., 245 F.3d 447, 459 (5th Cir.

2001). As a supervisor, Ezell can only be held liable if “he affirmatively participated

in the acts that cause the constitutional deprivation,” or “he implements

unconstitutional policies that causally result in the constitutional injury.” Gates v.

Tex. Dept. of Protective and Regul. Servs., 537 F.3d 404, 435 (5th Cir. 2008). Under

this theory of supervisory liability, Plaintiff must show Ezell “acted, or failed to act,

with deliberate indifference to violations of [Arnold’s] constitutional rights

committed by [his deputies].” Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). “A

failure to adopt a policy can be deliberately indifferent when it is obvious that the

likely consequences of not adopting a policy will be a deprivation of constitutional

rights.” Id. (quoting Rhyne v. Henderson Cnty., 973 F.3d 386, 392 (5th Cir. 1992)).

      Ezell can also be liable under § 1983 for failure to train or supervise if: (1) he

failed to train or supervise those under his control; (2) a causal connection existed

between Ezell’s failure and the violation of Arnold’s rights; and (3) the failure to

train or supervise reached the level of deliberate indifference to Arnold’s

constitutional rights. Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir.

2005). To prove deliberate indifference, “a plaintiff usually must demonstrate a

pattern of violations and that the inadequacy of the training is obvious and

obviously likely to result in a constitutional violation.” Goodman v. Harris Cnty.,



                                            5
     Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 6 of 13




571 F.3d 388, 395 (5th Cir. 2009) (quoting Cousin v. Small, 325 F.3d 627, 637 (5th

Cir. 2003)). A plaintiff may also show deliberate indifference without proving a

pattern of similar violations if the single incident exception applies. Anokwuru v.

City of Houston, 990 F.3d 956, 966 (5th Cir. 2021). This exception “is narrow and to

rely on the exception ‘a plaintiff must prove that the highly predictable consequence

of a failure to train would result in the specific injury suffered, and that the failure

to train represented the moving force behind the constitutional violation.’” Sanders-

Burns v. City of Plano, 594 F.3d 366, 381 (5th Cir. 2010) (quoting Estate of Davis,

406 F.3d at 386).

B.    Analysis

1.    The parties’ arguments

      Plaintiff’s § 1983 claim against Ezell is predicated on his alleged failure to:

(1) “formulate policies or institute training that would prevent the provision of

inadequate medical treatment to inmates at the [JCADC];” (2) “institute a policy of

documentation and supervision concerning the provision of medical treatment;” and

(3) “supervise and control” Jackson County employees and the medical personnel at

the JCADC. 1st Am. Compl [29] at 19-20. Plaintiff also asserts that Ezell engaged

“in a pattern or practice of denying [Plaintiff] access to adequate medical

treatment.” Id. at 22.

      Ezell argues that that he is entitled to summary judgment because Plaintiff

has not satisfied her burden of negating his qualified immunity. Mem. [107] at 11.

He maintains that Plaintiff has not shown that he violated a clearly established



                                            6
    Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 7 of 13




right, acted unreasonably, or acted with deliberate indifference to Arnold’s serious

medical needs. Id. at 9-10. In support of this position Ezell draws the Court’s

attention to Plaintiff’s failure to produce any evidence of “unconstitutional policies,

a failure to train or supervise, or a pattern or practice of inadequate medical

treatment provided to inmates.” Id. at 11. He also notes that the Plaintiff “has not

alleged any personal involvement by Ezell in the events surrounding . . . Arnold’s

incarceration or death.” Id. at 8.

       In response, Plaintiff raises two issues which she maintains demonstrate a

genuine issue of material fact as to whether Ezell violated a clearly established

right and whether Ezell acted unreasonably. Resp. [127] at 17. Plaintiff first argues

that Ezell failed to “train, supervise, or discipline his deputies,” because officers

under Ezell’s control violated jail policies. Id. at 14. She points to three specific

instances. The first is the failure of Defendants Officer Jeremy Bobo and Corporal

Kristofer Gray to open Arnold’s cell door and check on her during the 10:00 p.m.

headcount. Id. at 15. The second is that Defendant Officer Chad Vidrine logged

rounds he did not perform. Id. at 16. The third is the jail staff’s failure to provide

Arnold with food and to attend to her medical needs. Id. at 16.

       Plaintiff also argues that another issue is created by Ezell’s sworn response

to Plaintiff’s interrogatory that “Jackson County has no written policy or procedure

detailing how to provide inmates with medical intervention when an inmate is

uncooperative.” Id. at 16 (quoting Ex. 9 [127-9] at 3). Plaintiff asserts that it is

“unacceptable” to not have a policy for the provision of medical care for difficult and



                                            7
       Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 8 of 13




uncooperative inmates, and that the lack of a policy “likely impacted . . . Arnold’s

care and treatment.” Id. at 16-17.

        Based upon the summary judgment record, Plaintiff has not demonstrated

that Ezell either personally participated in the alleged wrong or instituted an

unconstitutional policy which resulted in the alleged wrong. Nor has she established

that Ezell failed to train or supervise his deputies and the medical personnel at the

JCADC. In addition, Plaintiff’s failure to promulgate policy and failure to train or

supervise claims cannot survive summary judgment because she presents no

competent summary judgment evidence tending show that Ezell acted with

deliberate indifference to Arnold’s rights. See Porter, 659 F.3d at 446. Accordingly,

Ezell is entitled to summary judgment.

2.      Plaintiff has not shown Ezell personally participated in the incidents in
        question
        First, Plaintiff has not alleged, and there is no evidence in the record to

indicate, any personal participation by Ezell in Arnold’s detention at the JCADC or

the denial of medical care. See 1st Am. Compl. [29]; Resp. [127]. Rather, she asserts

that Ezell is liable for his failure to implement or enforce policies related to the

provision of medical treatment and for his to failure to train or supervise the

JCADC employees. 1st Am. Compl. [29] at 19-22. Nor can Ezell be held vicariously

liable for any of the alleged actions of the other Defendants. Thompson, 245 F.3d at

459.




                                            8
     Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 9 of 13




3.    Ezell’s alleged failure to promulgate policy

      The Fifth Circuit has recognized that a failure to adopt a policy can be

deliberately indifferent, but it must be “obvious that the likely consequences of not

adopting a policy will be a deprivation of civil rights.” Brown, 623 F.3d at 257.

Generally, a plaintiff must establish a pattern of similar violations to demonstrate

that a policy or the absence of a policy was deliberately indifferent. Porter, 659 F.3d

at 447; see also Walker v. Upshaw, 515 F. App’x 334, 341 (5th Cir. 2013). Plaintiff

has presented no such evidence. She argues that Ezell should have instituted a

policy which detailed how to provide medical care to uncooperative inmates and

theorizes that such a policy “likely” would have impacted Arnold’s care and

treatment in JCADC. Resp. [127] at 16-17. This unsubstantiated assertion is not

enough to withstand summary judgment. See Oliver v. Scott, 276 F.3d 736, 744 (5th

Cir. 2002); see also Thompkins v. Belt, 828 F.2d 298, 305 (5th Cir. 1987). Nor has

Plaintiff alleged or presented any evidence of a pattern of similar violations. As

such, Plaintiff has not carried her summary judgment burden to show that Ezell

acted with deliberate indifference in failing to adopt a particular policy.

4.    Ezell’s alleged failure to train or supervise

      With respect to her failure to train or supervise claim, Plaintiff has submitted

the Jackson County Sheriff’s Department death investigation report and an

interview with Inmate Olivia Reynolds to establish that violations of jail policies led

to Arnold’s death. Ex. 6 [127-6]; Ex. 4 [127-4]. The report prepared by Sergeant

Tracy Odom details what Plaintiff asserts were violations of policy by Officers



                                           9
      Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 10 of 13




Jeremy Bobo, Chad Vidrine, and Corporal Kristofer Gray. Ex. 6 [127-6] at 2-4.

However, nothing in Sergeant Odom’s report or in any other evidence in the record

identifies which specific policies these deputies violated. Mem. [142] at 2. Inmate

Reynolds details the jail staff’s alleged failure to provide Arnold with her food tray

and failure to provide her with adequate medical care. Ex. 4 [127-4]; Resp. [127] at

16.

        Even if the events detailed in Sergeant Odom’s report and alleged by Inmate

Reynolds are true, the incidents upon which Plaintiff relies are single, one-off

purported violations, and the Fifth Circuit has held that proof of a single incident is

ordinarily insufficient to establish supervisory liability under § 1983. Estate of

Davis, 406 F.3d at 383 (quoting Snyder v. Trepagnier, 142 F. 3d 791, 798 (5th Cir.

1998)). To rise to the level of deliberate indifference on a failure to train or

supervise claim, the supervisor must have actual or constructive notice “that a

particular omission in the training program causes . . . employees to violate citizens’

constitutional rights” and must nevertheless “choose[] to retain the program.”

Zadeh v. Robinson, 928 F.3d 457, 473 (5th Cir. 2019) (quoting Porter, 659 F.3d at

447) (internal quotation marks omitted). A plaintiff ordinarily must show “at least a

pattern of similar violations” to meet this standard. Thompson, 245 F.3d at 459.

Plaintiff has submitted no evidence of any prior similar violations due to Ezell’s lack

of supervision or training and Ezell therefore cannot be said to have been on notice

of the inadequacy of the training program.




                                            10
   Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 11 of 13




      Plaintiff has also failed to demonstrate that Ezell’s training was obviously

inadequate and obviously likely to result in a constitutional violation. In fact,

Plaintiff has not offered any specific evidence regarding the training, or lack

thereof, Jackson County deputies received. Mem. [142] at 6. Ezell has presented

evidence that the officers in question were trained in compliance with Mississippi

law. Ex. 2 [141-2] at 1-3. Specifically, each officer was trained in accordance with

the County Jail Officers Training Program, see Miss. Code Ann. § 45-4-1 et seq., and

they received training on handling medical emergencies and on constitutional law,

id. Rather than addressing the adequacy of this training, Plaintiff merely relies on

the fact that Arnold died and that some of the officers may have violated jail policies

to demonstrate that Ezell failed to properly train or supervise. 1st Am. Compl. [29]

at 19-22; Resp. [127] at 14-16. This is insufficient to prove that Ezell was

deliberately indifferent to Arnold’s rights. See, e.g., Hutcheson v. Dallas Cnty., Tex.,

994 F.3d 477, 483 (5th Cir. 2021) (holding that the plaintiff failed to establish the

first element of a failure to train or supervise claim where she relied on the incident

occurring to demonstrate the need for additional or different training).

      Finally, Plaintiff has not shown deliberate indifference under the single

incident exception. This exception applies only “where the facts giving rise to the

violation are such that it should have been apparent to the policymaker that a

constitutional violation was the highly predictable consequence of a particular

policy or failure to train.” Burge v. St. Tammany Parish, 336 F.3d 363, 373 (5th Cir.

2003). The Fifth Circuit generally reserves this exception for the rare case where a


                                           11
   Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 12 of 13




supervisor provided no training whatsoever. Pena v. City of Rio Grande, Tex., 879

F.3d 613, 624 (5th Cir. 2018).

      Plaintiff did not allege in either the First Amended Complaint [29], nor does

she argue in her Response [127] in Opposition, that Ezell completely failed to train

or supervise his deputies and JCADC medical staff on providing medical care. 1st

Am. Compl. [29]; Resp. [127]. Instead, Plaintiff contends that the Ezell “did not take

any remedial actions” in the form of training and that “had [Ezell] exercised [his]

duties to supervise and control the medical personnel” at the JCADC, Arnold would

not have received inadequate medical care. 1st Am. Compl. [29] at 19- 20. To

support these claims, Plaintiff has presented evidence of purported violations of jail

policy by individual employees, rather than evidence of the complete absence of any

training. Resp. [127] at 14-16. This is insufficient, particularly where the summary

judgment record indicates that the deputies who allegedly violated jail policies were

in fact trained on handling medical issues. See Ex. 3 [142-3]. The Court finds that

the single incident exception does not apply.

      For the forgoing reasons, the Court finds that Plaintiff has not shown a

genuine issue of material fact as to whether Ezell violated Arnold’s clearly

established constitutional rights. Ezell is entitled to summary judgment.

                                 III. CONCLUSION

      To the extent the Court has not addressed the parties’ remaining arguments,

it has considered them and determined that they would not alter the result.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant



                                          12
   Case 1:19-cv-00946-HSO-RPM Document 145 Filed 09/16/21 Page 13 of 13




Mike Ezell’s Motion [106] for Summary Judgment is GRANTED and Plaintiff

Kayla Rush’s claims against him are DISMISSED WITH PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 16th day of September, 2021.


                                          s/ Halil Suleyman Ozerden
                                          HALIL SULEYMAN OZERDEN
                                          UNITED STATES DISTRICT JUDGE




                                     13
